             Case 19-27707          Doc 11        Filed 10/07/19 Entered 10/07/19 12:22:10 Desc Main
                                                    Document     Page 1 of 2              [   ] AMENDED
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE
In re:
                 (1) Remell Alexander Phillips
                        xxx-xx-3259                                              Case No. 19-27707-L
                 (2)
                                                                                 Chapter 13
Debtor(s)
                                                          CHAPTER 13 PLAN

ADDRESS:         (1)      2833 Meadowlake Drive #2                               (2)
                          Memphis TN 38115
PLAN PAYMENT:
  DEBTOR (1) shall pay              $155.00           ( ) weekly, (X) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         (X) PAYROLL DEDUCTION from:                  Geodis Logistics LLC                      OR ( ) DIRECT PAY.
                                                      7101 Executive Center Drive
                                                      Suite 333
                                                      Brentwood, TN 37027
  DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( ) PAYROLL DEDUCTION from:                                    OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                    ( ) YES        ( X ) NO
     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
         OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                               ( ) YES        ( X ) NO
     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                   ( ) YES        ( X ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                               Monthly
                                                                                                                            Plan Payment
                                                     ; ongoing payment begins                                               $
                                              Approximate arrearage:                                                        $
                                                     ; ongoing payment begins                                               $
                                              Approximate arrearage:                                                        $
5. PRIORITY CLAIMS:                                                                             Value of                    Monthly
                                                                                                Claim                       Plan Payment
   Internal Revenue Service                                                                     $9,000.00                   $150.00
                                                                                                                            $
6. HOME MORTGAGE CLAIMS:                      ( ) Paid directly by Debtor(s); OR ( ) Paid by Trustee to:                    Monthly
                                                                                                                            Plan Payment
                                                      ; ongoing payment begins                                              $
                          Approximate arrearage:                                     Interest                      %        $
                                                      ; ongoing payment begins                                              $
                          Approximate arrearage:                                     Interest                      %        $
7. SECURED CLAIMS:                                                      Value of                        Rate of             Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                 Collateral                      Interest            Plan Payment
                                                                                                                   %        $
                                                                                                                   %        $
                                                                                                                   %        $
            Case 19-27707         Doc 11      Filed 10/07/19 Entered 10/07/19 12:22:10                        Desc Main
                                                Document     Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:     Value of               Rate of     Monthly
   [Retain lien 11 U.S.C. § 1325 (a)]               Claim                  Interest    Plan Payment
                                                                                    %  $
                                                                                    %  $
                                                                                    %  $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
  FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                  Collateral:
                                                  Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                                Value of                    Rate of           Monthly
                                                                   Claim                       Interest          Plan Payment
  Eden at Watersedge                                               $2,416.50                              %      $45.00
  Progressive Leasing                                              $600.00                                %      $10.00
                                                                                                          %      $
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
                                         ( ) Not provided for                          OR ( ) General unsecured creditor
                                         ( ) Not provided for                          OR ( ) General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILE CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                      $        6,930.99           .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( )                   %, OR,

   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
  BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
   Eden at Watersedge                                 (X) Assumes                              OR ( ) Rejects.
   Progressive Leasing                                (X) Assumes                              OR ( ) Rejects.
17. COMPLETION:          Plan shall be completed upon payment of the above, approximately      sixty (60)         months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



  ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
         /s/ S. Jonathan Garrett                                   DATE: September 26, 2019
         Debtor(s)’ Attorney Signature
         S. Jonathan Garrett (BPR#019389) Attorney for Debtor
         2670 Union Avenue Extended, Suite 1200, Memphis, Tennessee 38112-4424
         Telephone: 901-323-3200          Facsimile: 901-323-3275       Email: help@sjgarrett.com
